Citation Nr: 1010197	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinitis/sinusitis.

2.  Entitlement to a total disability rating based on 
individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1978 to May 
2003.  He received the Joint Service Commendation Medal and 
Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In May 2008, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.

In September 2008 and September 2009, the Board remanded this 
matter for further development.  

Unfortunately, for the reasons set forth below, this appeal 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Board sincerely regrets the delay caused by this 
additional remand of the Veteran's appeal.  However, upon a 
complete and thorough review of the claims folder, the Board 
finds that the development requested herein is necessary 
prior to a final adjudication of the issues remaining on 
appeal.  

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

In the present appeal, the Veteran was afforded a VA 
examination for allergic rhinitis/sinusitis in November 2008.  
At that time, he reported that the sinusitis was accompanied 
by a sinus headache, nasal stuffiness, rhinitis, and a 
productive cough if the sinusitis progressed to bronchitis.  
The rhinitis was accompanied by chronic sneezing and 
itchy/watery eyes.  The Veteran also reported a yellow nasal 
discharge or clear discharge with the rhinitis and a brown, 
blood-streaked or green nasal discharge with the sinus 
infections.  He experienced nasal crusting on an almost daily 
basis.

Examination revealed a deviated septum, with the right naris 
being smaller than the left naris.  The right nasal 
turbinates were swollen and red with scant white discharge, 
and the left nasal turbinates were swollen and pink with 
clear mucous.  There was no evidence of nasal polyps.  

Unfortunately, the physician who conducted the November 2008 
VA examination did not report the extent of the nasal 
blockage.  This information is necessary because the 
diagnostic codes pertaining to traumatic deviated septum and 
allergic rhinitis provide for a compensable evaluation if 
there is 50 percent or greater obstruction of the nasal 
passage on both sides, or a complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Codes 6502, 6522.  As the 
November 2008 VA examination report did not note the extent 
of the nasal blockage, a new examination is required.  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is an element of all claims for a higher initial rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a 
TDIU is raised when a Veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) & 
Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding 
that an inferred claim for a TDIU is raised as part of an 
increased rating claim only when the Roberson requirements 
are met).

A TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

A March 2005 VA examination report and the November 2008 VA 
examination report indicate that the Veteran was unemployed.  
In light of this fact, as well as the evidence of a medical 
disability (including the Veteran's claim for the highest 
rating possible), the Board finds that the record raises a 
claim for a TDIU under Roberson.  

The Court has held that, in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the Veteran's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence 
of record does not contain an explicit opinion as to whether 
the Veteran's service connected disabilities prevent him from 
obtaining and keeping employment for which his education and 
occupational experience would otherwise qualify him.  A 
remand of this issue to correct such deficiency is, 
therefore, required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to evaluate 
the severity of his service connected 
allergic rhinitis/sinusitis.  All 
indicated tests and studies should be 
conducted.  The claims folder must be 
sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.  

The examiner should report whether there 
is 50 percent or greater obstruction of 
the nasal passage on both sides or 
complete obstruction on one side.  Also, 
the examiner should note the presence or 
absence of polyps.  

The examiner should also specify the 
frequency per year of incapacitating 
episodes of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment; the frequency of non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
whether the Veteran has had chronic 
osteomyelitis following radical surgery; 
or whether the Veteran has had near 
constant sinusitis characterized by 
headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and that such descriptions must 
be considered in formulating any 
opinions.  

The examiner must provide a rationale for 
all opinions.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.  

2.  Also, schedule the Veteran for an 
appropriate VA examination to determine 
the effect of all of his 
service-connected disabilities on his 
employability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be sent to the examiner for 
review; consideration of such should be 
reflected in the completed examination 
report or in an addendum.  

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's service-connected disabilities 
[sleep apnea, bilateral cataracts, 
degenerative joint disease of the lumbar 
spine, bilateral mild degenerative 
changes of the shoulders, residuals of a 
cholecystectomy (including 
gastritis/dyspepsia), irritable bowel 
syndrome, bilateral cubital tunnel 
syndrome, degenerative joint disease of 
the left knee, a right knee disability, 
bilateral plantar fasciitis, bilateral 
hearing loss, deviated septum, allergic 
rhinitis/sinusitis, hemorrhoids, and 
residuals of a voluntary vasectomy 
(including erectile dysfunction and 
varicose veins of the testicles] would 
prevent him from obtaining or keeping 
gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and that such descriptions must 
be considered in formulating any 
opinions.  

The examiner must provide a rationale for 
all opinions.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.  

3.  Following completion of the above, 
adjudicate the claims for an initial 
compensable rating for allergic 
rhinitis/sinusitis and for a total 
disability rating based on individual 
unemployability.  If the decisions remain 
adverse to the Veteran, he should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


